Citation Nr: 0119530	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  01-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as secondary to a left hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied entitlement to 
service connection on a secondary basis for left knee 
disability.

Other issues

The Board notes that the veteran was issued a Statement of 
the Case in August 1999 with respect to the issues of 
entitlement to service connection on a secondary basis for 
right hip and low back disabilities; the Statement of the 
Case was issued in response to the veteran's Notice of 
Disagreement with a June 1999 rating decision which denied 
the referenced claims.  Following the August 1999 Statement 
of the Case, no further communication has been received from 
either the veteran or his representative with respect to a 
right hip or low back disability.  The Board therefore 
concludes that the veteran is not currently seeking appellate 
review with respect to the issues of entitlement to service 
connection on a secondary basis for right hip and low back 
disabilities.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200, 20.202, 20.302 (2000).  Those issues will be 
addressed no further herein.


REMAND

Factual background

Review of the medical evidence on file indicates that the 
veteran underwent a left total hip arthroplasty in June 1995, 
which required revision later in June 1995 after 
postoperative examination disclosed the presence of a crack 
distal to the tip of the press fit femoral component, as well 
as a clinical leg length discrepancy of 2 centimeters.  
Treatment records for April 1996 show that the veteran's left 
knee was X-rayed following complaints of knee swelling; the 
X-ray showed the presence of minimal patellar spurring.  

A February 1999 Board decision granted the veteran's claim of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
disability resulting from surgical procedures performed by VA 
in June 1995.  The Board, in particular, noted that the 
veteran had sustained a left femoral fracture and a leg 
length discrepancy in connection with the referenced 
procedures.  A March 1999 rating decision implemented the 
Board's February 1999 decision.

In April 2000, the veteran submitted a statement in which he 
requested service connection for left knee disability as 
secondary to his service-connected residuals of  left hip 
arthroplasty.  In connection with the instant claim, the 
veteran submitted VA outpatient treatment records for October 
1999 to January 2000 documenting continued complaints of left 
knee pain.  In a January 2000 treatment note, the veteran's 
treating physician indicated that the veteran's failed total 
hip arthroplasty was a significant contributing factor to his 
knee symptoms, secondary to an abnormal gait.

Reasons for remand

The RO, in the September 2000 rating decision from which the 
instant appeal originates, denied the veteran's claim for 
service connection on a secondary basis for left knee 
disability on the basis that it was not well grounded.  The 
Board notes that during the pendency of the instant appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.    
Pertinent to this case, the VCAA did away with the former 
statutory concept, which was relied upon by the RO in this 
case, of denying claims on the basis that such were not well 
grounded.  Compare the VCAA and 38 U.S.C.A. § 7105(a) (West 
1991).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that the veteran has not been afforded a 
VA examination addressing the etiology of his left knee 
disability.  The VCAA provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA's duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The record also shows that the veteran reported, at a July 
1997 hearing before a hearing officer at the RO, that he was 
in receipt of disability benefits from the Social Security 
Administration (SSA).  There is no indication that the RO has 
attempted to obtain records from the SSA.  Those records 
should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment by any health 
care providers who may possess 
additional records pertinent to his 
pending claim.  After obtaining any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files all records identified by the 
veteran which are not currently on 
file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  The RO should also attempt to 
obtain a copy of the SSA decision 
awarding the veteran disability 
benefits, including a copy of the 
medical records upon which the 
veteran's award of SSA disability 
benefits was based.

4.  When the above development has 
been completed, the RO should 
arrange for the veteran to undergo a 
VA examination to determine the 
nature and etiology of his left knee 
disability.  With respect to any 
left knee disability that is 
diagnosed, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
such disorder was caused or 
chronically worsened by the 
veteran's residuals of a left hip 
arthroplasty.  The rationale for all 
opinions expressed should be 
explained. The examination report 
must be associated with the 
veteran's VA claims folders.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the VCAA.  Then, the 
RO should readjudicate the issue on 
appeal.

If the benefit sought on appeal is not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case and provide the veteran and his representative with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


